Name: Council Regulation (EEC) No 1431/78 of 26 June 1978 on the conclusion of the Supplementary Protocol to the Agreement establishing an Association between the European Economic Community and the Republic of Cyprus and the Protocol laying down certain provisions relating to trade in agricultural products between the European Economic Community and the Republic of Cyprus
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 6 . 78 Official Journal of the European Communities No L 172/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1431/78 of 26 June 1978 on the conclusion of the Supplementary Protocol to the Agreement establishing an Associ ­ ation between the European Economic Community and the Republic of Cyprus and the Protocol laying down certain provisions relating to trade in agricultural products be ­ tween the European Economic Community and the Republic of Cyprus THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 238 thereof, Having regard to the recommendation from the Com ­ mission, Having regard to the opinion of the European Parlia ­ ment ( 1), Whereas the Supplementary Protocol to the Agreement establishing an Association between the European Economic Community and the Republic of Cyprus and the Protocol laying down certain provisions relating to trade in agricultural products between the European Economic Community and the Republic of Cyprus should be approved, between the European Economic Community and the Republic of Cyprus together with the declaration and the exchange of letters annexed to the Final Act are hereby approved on behalf of the Community. The texts of the Protocols and of the Final Act are annexed to this Regulation. Article 2 The President of the Council shall , so far as the Com ­ munity is concerned, give the notification provided for in Article 12 of the Supplementary Protocol to the Agreement establishing an Association between the European Economic Community and the Republic of Cyprus and in Article 4 of the Protocol laying down certain provisions relating to trade in agricultural products between the European Economic Community and the Republic of Cyprus ( 2). Article 3 This Regulation shall enter into force on the day follow ­ ing its publication in the Official Journal of the Euro ­ pean Communities. HAS ADOPTED THIS REGULATION: Article 1 The Supplementary Protocol and the Protocol laying down certain provisions relating to trade in agricultural products to the Agreement establishing an Association This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 26 June 1978 . For the Council The President K. B. ANDERSEN ( 1) Opinion delivered on 16 June 1978 (not yet published in the Official Journal). ( 2) The dates of entry into force of the Protocols will be pub ­ lished in the Official Journal of the European Communities by the General Secretariat of the Council .